Feb28, 2014 Monthly Insight The China Fund, Inc. (CHN) Investment Objective The investment objective of the Fund is to achieve long term capital appreciation. The Fund seeks to achieve its objective through investment in the equity securities of companies and other entities with significant assets, investments, production activities, trading or other business interests in China or which derive a significant part of their revenue from China. The Fund has an operating policy that the Fund will invest at least 80% of its assets in China companies. For this purpose, ‘China companies’ are (i) companies for which the principal securities trading market is in China; (ii) companies for which the principal securities trading market is outside of China or in companies organized outside of China, that in both cases derive at least 50% of their revenues from goods or services sold or produced, or have a least 50% of their assets in China; or (iii) companies organized in China. Under the policy, China means the People’s Republic of China, including Hong Kong, and Taiwan. The Fund will provide its stockholders with at least 60 days’ prior notice of any change to this policy. Performance Overview PerformanceHistory 1month 3months YTD 1Year 3Years (p.a.) 5 Years (p.a.) 10 Years (p.a.) Since Inception NAV (%) -1.58 -1.30 Market price (%) -2.21 -3.80 -0.43 Benchmark (%) -3.99 -2.78 N/A Performance History NAV (%) -24.37 -46.95 Market price (%) -27.51 -40.65 Benchmark (%) -18.36 -49.37 Source: State Street Bank and Trust Company. Source for index data: MSCI as atFeb 28, 2014. Portfolio Analysis Sector allocation (%) Country allocation (%) Source: State Street Bank and Trust Company as at Feb 28, 2014. * China includes A-shares (0.8%), A-share equity linked securities (8.2%), B-shares (0.0%), H-shares (21.2%) and Red-chips (13.0%). The China Fund, Inc. (CHN) Portfolio Analysis (continued) Top 10 Holdings Sector % BEIJING ENTERPRISES HOLDINGS, LTD. INDUSTRIALS HUTCHISON WHAMPOA,LTD. INDUSTRIALS TENCENT HOLDINGS, LTD. I.T. CHINA MINSHENGBANKINGCORP., LTD. FINANCIALS TAIWAN SEMICONDUCTOR MANUFACTURING CO., LTD. I.T. TONG HSING ELECTRONIC INDUSTRIES I.T. LI & FUNG, LTD. CONSUMER DISCRETIONARY PETROCHINA CO., LTD ENERGY HERMES MICROVISION,INC. I.T. PING AN INSURANCE, LTD. FINANCIALS Total Source: State Street Bank and Trust Company as at Feb 28, 2014. Fund Details NAV Market price Premium/Discount -11.96% Market cap US$313.95m Shares outstanding Exchange listed NYSE Listing date July 10, 1992 Benchmark MSCI Golden Dragon Index (Total Return) Fund Manager Christina Chung Listed and direct investment manager RCM Asia Pacific Limited Source: State Street Bank and Trust Company as at Feb 28, 2014. Distribution History (10 years) Declaration date Ex-dividend date Record date Payable date Dividend/ Share Income Long-term Capital Short-term Capital 13 Dec 2013 19 Dec 2013 23 Dec 2013 27 Dec 2013 10 Dec 2012 20 Dec 2012 24 Dec 2012 28 Dec 2012 8 Dec 2011 21 Dec 2011 23 Dec 2011 29 Dec 2011 8 Dec 2010 21 Dec 2010 24 Dec 2010 29 Dec 2010 9 Dec 2009 22 Dec 2009 24 Dec 2009 29 Dec 2009 8 Dec 2008 22 Dec 2008 24 Dec 2008 23 Jan 2009 7 Dec 2007 19 Dec 2007 21 Dec 2007 25 Jan 2008 8 Dec 2006 19 Dec 2006 21 Dec 2006 29 Dec 2006 9 Dec 2005 19 Dec 2005 21 Dec 2005 29 Dec 2005 13 Dec 2004 20 Dec 2004 22 Dec 2004 7 Jan 2005 Source: State Street Bank and Trust Company as at December 31, 2013. Dividend/Share includes Income, Long-term Capital gains and Short-term Capital gains. 2 The China Fund, Inc. (CHN) The China Fund Inc. NAV PerformanceofUSD $10,000 since inception (with dividends reinvested at NAV price) Past performance is not a guide to future returns. Source: State Street Bank and Trust Company as at Feb 28, 2014. The China Fund Inc. Premium / Discount Past performance is not a guide to future returns. Source: State Street Bank and Trust Company as at Feb 28, 2014. 3 The China Fund, Inc. (CHN) Manager’s Commentary Market Review The Chinese equity markets rebounded during the month after a sharp sell-off in late January.The ride was bumpy due to the recent renminbi volatility, continued lackluster macro-economic data and tightened lending policies impacting the property sector. Stocks relating to the internet, environment and clean energy continued to perform strongly ahead of the National People’s Congress (“NPC”) and the second plenary session of 18th Central Committeeof the Communist Party of China (“CPC”) held in early March. News of Sinopec looking to sell as much as 30% of its retail business lifted market optimism on stated-owned enterprise reform. In addition, there are expectations for managing local government debt problems, regulating shadow banking and internet finance, and promoting environmental protection and new energy. Tencent and Macau gaming stocks continued to be in favor with the former driven by news of merger and acquisitions in the internet sector while the latter was supported by the strong year-to- date gaming revenue figures. In Taiwan, as per a recent release of more encouraging economic data, the pace of economic recovery is picking up.While the non- tech name valuations are rich after the rebound from the drop in the fourth quarter of 2013, tech names are looking more appealing in the medium term for their relatively attractive valuations and recovery of the IT sector globally. Fund Review The Fund underperformed the benchmark for the month. An overweight in information technology and stock selection in industrials contributed the mostto relative returns,while stock selection in financials and consumer discretionarydetracted.The top two contributors for the month were Hermes Microvision and Beijing Enterprises. Hermes Microvision reported better than expected fourth quarter earnings results, driven by improved profit margins. It is expected that the company will benefit from the increasing demand for semiconductor wafer inspection tools. There was no material or specific news on Beijing Enterprises, however, stocks relating to clean energy themesoverall outperformed ahead of the NPCand CPCmeetings held in early March with expectation of favorable government policieson environmental protection. Conversely,one of the main detractorswas SemiconductorManufacturing International Corporation (SMIC). The company posted a worse-than-expected fourth quarter earnings result.However, we remain positive on the company, riding on the strong growth of the IT sector in China in the medium term. Another top detractor was Li & Fung, as the share price pulled back after the strong performance in January. The company will benefit from the US economic recovery and its restructuring exercise. Outlook The Hong Kong and China equity markets will continue to be range bound. Reform initiatives and low valuations will provide downside share price support. However, currency volatility coupled with political uncertainties in the global arena will undermine fund flow into emerging markets including China. Against this backdrop, we will continue to focus on stock selection to drive portfolio returns. In Taiwan, despite a potential increase in volatility of global equity markets, we believe the Taiwan stock market will stay on its uptrend, supported by recovering exports and the broader economy as well as the corporateearnings growth. Source : RCM Asia Pacific Limited as at February 28, 2014. The China Fund, Inc. (CHN) Portfolio Holdings CUSIP Security Description Cost Base Base MV Shares Percentage of Net Assets Beijing Enterprises Holdings, Ltd. Hutchison Whampoa, Ltd. B01CT3905 Tencent Holdings, Ltd. B57JY2909 China Minsheng Banking Corp., Ltd. Taiwan Semiconductor Manufacturing Co., Ltd. B1L8PB906 Tong Hsing Electronic Industries, Ltd. Li & Fung, Ltd. PetroChina Co., Ltd. B3WH02907 Hermes Microvision, Inc. B01FLR903 Ping An Insurance (Group) Company of China, Ltd. MediaTek, Inc. Qingling Motors Co., Ltd. Digital China Holdings, Ltd. B00G0S903 CNOOC, Ltd. 17313A533 Gree Electric Appliances, Inc. Access Product (expiration 01/16/15) Delta Electronics, Inc. China Mobile, Ltd. Merida Industry Co., Ltd. B1DYPZ905 China Merchants Bank Co., Ltd. B2R2ZC908 CSR Corp., Ltd. China Everbright International, Ltd. Semiconductor Manufacturing International Corp. Sun Hung Kai Properties, Ltd. B1G1QD902 Industrial & Commercial Bank of China, Ltd. Ruentex Development Co., Ltd. Advantech Co., Ltd. ACI009HH0 China Suntien Green Energy Corp., Ltd. B58J1S907 Chailease Holding Co., Ltd. Largan Precision Co., Ltd. B236JB905 Tiangong International Co., Ltd. B0Y91C906 China National Building Material Co., Ltd. B633D9904 Zhongsheng Group Holdings, Ltd. Taiwan FamilyMart Co., Ltd. Hengan International Group Co., Ltd. ACI07WMD5 China International Travel Service Corp., Ltd. (expiration 08/25/15) B688XD907 Beijing Jingneng Clean Energy Co., Ltd. Comba Telecom Systems Holdings, Ltd. 913BMZ902 Ping An Insurance (Group) Company of China, Ltd.Access Product (expiration 06/30/15) 17313X574 China State Construction Engineering Corp., Ltd. (expiration 01/16/15) Chipbond Technology Corp. B45BF9907 Sanan Optoelectronics Co., Ltd. (expiration date 02/15/16) ACI07LD80 Dongxu Optoelectronic Technology Co., Ltd. (expiration 06/30/15) B16NHT900 Shui On Land, Ltd. 993HWH901 Daqin Railway Co., Ltd. Access Product (expiration 11/02/16) B3VN92906 HAND Enterprise Solutions Co., Ltd. Natural Beauty Bio-Technology, Ltd. 42751U205 Hermes Microvision, Inc. B1B25Q909 Daqin Railway Co., Ltd. Access Product (expiration 01/20/15) BK33KZ907 Poly Culture Group Corp., Ltd. ACI0090H8 Zong Su Foods — Source: State Street Bank and Trust Company as at Feb 28, 2014. 5 The China Fund, Inc. (CHN) The informationcontained herein has been obtained from sources believed to be reliable but RCM (an Allianz Global Investors company) and its affiliates do not warrant the information to be accurate, complete or reliable. The opinionsexpressed herein are subject to change at any time and withoutnotice. Past performanceis not indicative of futureresults. This materialis not intendedas an offer or solicitation for the purchase or sale of any financial instrument. Investors should consider the investment objectives, risks, charges and expenses of any mutualfund carefully before investing. This and other informationis containedin thefund’sannualand semiannualreports,proxy statementand other fund information,which may be obtainedby contactingyour financialadvisor or visiting the fund’swebsiteat www.chinafundinc.com. This informationis unauditedand is intendedfor informationalpurposes only. It is presented only to provide informationon investment strategies and opportunities. The Fund seeks to achieve its objective through investment in the equity securities of companies and other entities with significant assets, investments, production activities, trading or other business interests in China or which derivea significant part of their revenue from China. Investingin non-U.S. securities entails additional risks, including political and economic risk and the risk of currency fluctuations, as well as lowerliquidity. These risks, which can result in greater price volatility, will generally be enhanced in less diversifiedfunds that concentrate investments in a particulargeographic region. The Fund is a closed-endexchange traded management investment company. This material is presented only to provide information and is not intended for tradingpurposes. Closed-end funds, unlike open- end funds, are not continuously offered. After the initial public offering, shares are sold on the open market througha stock exchange, where shares may trade at a premium or a discount. Holdings are subject to change daily.
